Citation Nr: 1608617	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher initial rating in excess of 30 percent for post-traumatic stress
disorder (PTSD) prior to February 28, 2012 and 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to February 1989, and from
November 1990 to May 1991.  He was awarded the Combat Action Ribbon.

This case comes before the Board of Veterans Appeals (Board) on appeal from a
May 2008 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Seattle, Washington which, in pertinent part, granted
service connection for PTSD with a 30 percent rating assigned effective November
19, 2007.   In July 2012, the Agency of Original Jurisdiction (AOJ) increased the
rating to 70 percent effective February 28, 2012.

The Veteran provided testimony before the undersigned at a hearing at the RO in
August 2011.  A transcript is of record.

This claim was remanded in November 2011and July 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, this matter was remanded in order to obtain all records of the Veteran's psychiatric treatment at the Springfield VA OPC since November 2011 and obtain all treatment records from the Springfield Vet Center since December 2011.  Records from the Springfield VA OPC were subsequently associated with the Veteran's claims file, including a February 2012 treatment note mentioned in the Veteran's February 2012 VA psychiatric examination.  However, the Vet Center records were not obtained despite letters from the RO requesting them.  In this regard, the Board notes that an October 2014 Vet Center report was associated with the Veteran's claims file.  This report from the Veteran's therapist indicated that the Veteran had been a client at the Springfield Vet Center since 2007 and that he attends individual sessions biweekly.  As such, this matter must be remanded.  See Stegall v West, 11 Vet App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the Springfield Vet
Center since December 2011.

2.  If any benefit on appeal remains denied issue a SSOC before returning the case to the Board The SSOC should reflect that all of the evidence has been reviewed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




